Fourth Court of Appeals
                               San Antonio, Texas

                                     JUDGMENT
                                   No. 04-18-00612-CV

            IN THE INTEREST OF S.N.M., L.A.M. Jr., and B.C.M., Children

                From the 224th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2017-PA-02540
                Honorable Charles Montemayor, Associate Judge Presiding

      BEFORE JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE CHAPA

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED. Because appellant is indigent, no costs of this appeal are assessed.

      SIGNED December 19, 2018.


                                             _____________________________
                                             Luz Elena D. Chapa, Justice